Citation Nr: 0820454	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  04-31 684A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hemorrhoids, 
secondary to service-connected gastroesophageal reflux 
disease.  

2.  Entitlement to an initial rating in excess of 10 percent 
for the residuals of a sprain of the right wrist, with 
disruption of intercarpal ligaments and carpal instability, 
post-neurectomy.      

3.  Entitlement to an initial rating in excess of 10 percent 
for the residuals of a fracture of the left clavicle, with 
fibromyalgia and myalgia

4.  Entitlement to an initial rating in excess of 10 percent 
for gastroesophageal reflux disease.  






REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel   


INTRODUCTION

The veteran had active military service from January 1995 to 
October 2001.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles, California, which, in pertinent part, 
granted service connection and a 10 percent rating for the 
residuals of a sprain of the right wrist, with disruption of 
intercarpal ligaments and carpal instability, post-
neurectomy, effective from October 2, 2001; granted service 
connection and a noncompensable rating for the residuals of a 
fracture of the left clavicle, with fibromyalgia and myalgia, 
effective from October 2, 2001; granted service connection 
and a noncompensable rating for gastroesophageal reflux 
disease (GERD), effective from October 2, 2001; and granted 
service connection and a 10 percent rating for sinusitis with 
allergic rhinitis, effective from October 2, 2001.  In that 
same rating action, the RO also denied the veteran's claim of 
entitlement to service connection for hemorrhoids, secondary 
to service-connected GERD.  The veteran filed a notice of 
disagreement in July 2003, disagreeing with the evaluations 
assigned to his service-connected disabilities, and also 
disagreeing with the RO's denial of his claim for secondary 
service connection for hemorrhoids.  A statement of the case 
was issued in April 2004.  In September 2004, the veteran 
filed a substantive appeal (VA Form 9).  In an attached 
statement in support of claim (VA Form 21-4138), the veteran 
stated that he no longer wished to pursue the issue of 
entitlement to an initial evaluation in excess of 10 percent 
for sinusitis with allergic rhinitis.  Thus, insofar as the 
veteran did not perfect his appeal of the aforementioned 
issue with submission of a substantive appeal, such is not 
before the Board.  Although the Board has the obligation to 
assess its jurisdiction, it must consider whether doing so in 
the first instance is prejudicial to the appellant.  
VAOPGCPREC 9-99, 64 Fed. Reg. 52376 (1999); cf. Marsh v. 
West, 11 Vet. App. 468 (1998); see also Bernard v. Brown, 4 
Vet. App. 384 (1993).  In this instance, the veteran is not 
prejudiced in that the matter in question has not been 
certified for appeal and there is no indication that he is of 
the belief that such matter is in appellate status.                   

The Board also notes that arguably the veteran did not 
perfect a timely appeal with respect to the remaining claims.  
As stated above, in September 2004, the veteran filed a 
substantive appeal requesting higher initial ratings for his 
service-connected right wrist and left clavicle disabilities, 
and service-connected GERD.  He was further appealing the 
RO's decision to deny his claim for secondary service 
connection for hemorrhoids.  However, the substantive appeal 
was not received within 60 days from the date of mailing of 
the statement of the case or within a year from the RO's June 
2003 notice letter.  38 C.F.R. § 20.302 (2007).  In addition, 
the evidence of record is negative for a request from the 
veteran for an extension of time, in accordance with 38 
C.F.R. § 20.303 (2007).  Nevertheless, unlike the claim for a 
rating in excess of 10 percent for sinusitis with allergic 
rhinitis, the Board finds that a substantive appeal is not 
required since the June 2007 and February 2008 supplemental 
statements of the case led the veteran to believe that the 
higher initial rating claims, and the secondary service 
connection claim, were still pending on appeal.  The United 
States Court of Appeals for Veterans Claims (Court) has ruled 
that, unless the RO closes the appeal pursuant to 38 U.S.C.A. 
§ 7105(d)(3) (West 2002) and 38 C.F.R. § 19.32 (2007), for 
failure to file a timely Substantive Appeal, that failure 
does not automatically deprive the Board of jurisdiction.  
Gonzales-Morales v. Principi, 16 Vet. App. 556 (2003).  
Congress has created the veterans' benefits system to be both 
"paternalistic" and "uniquely pro- claimant."  See Jaquay 
v. Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 
222 F.3d 1356 (Fed. Cir. 2000); Hensley v. West, 212 F.3d 
1255 (Fed. Cir. 2000).  VA has a duty to fully and 
sympathetically develop a claimant's claim to its optimum.  
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

In view of the foregoing, the Board finds that the claims for 
higher initial ratings for the service-connected right wrist 
and left clavicle disabilities, and service-connected GERD, 
are in appellate status.  The Board also finds that the claim 
for secondary service connection for hemorrhoids is in 
appellate status.  

In a supplemental statement of the case, dated in June 2007, 
the RO increased the disability rating for the veteran's 
service-connected left clavicle disability from 
noncompensable to 10 percent disabling, effective from 
October 2, 2001.  The RO also increased the disability rating 
for the veteran's service-connected GERD from noncompensable 
to 10 percent disabling, effective from October 2, 2001.  

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved, as in 
this case, is an original claim as opposed to a new claim for 
increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Id.  

The veteran is in receipt of the maximum schedular evaluation 
for his service-connected right wrist disability; the 
question of whether an extraschedular rating is warranted for 
this disability is addressed in the remand below.  

The issues of entitlement to service connection for 
hemorrhoids, secondary to service-connected GERD, entitlement 
to an extraschedular rating for a right wrist disability 
under 38 C.F.R. § 3.321(b)(1), entitlement to an initial 
rating in excess of 10 percent for the residuals of a 
fracture of the left clavicle, with fibromyalgia and myalgia, 
and entitlement to an initial rating in excess of 10 percent 
for GERD, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  The veteran's service-connected residuals of a sprain of 
the dominant right wrist with a history of ligament tears and 
a neurectomy are manifested by arthritis, disruption of 
intercarpal ligaments, carpal instability and limitation of 
motion; there is no medical evidence of ankylosis.

2.  A 10 percent rating is the maximum evaluation allowed for 
limitation of motion of either wrist; however, the question 
of whether an extraschedular rating is warranted for this 
disability is addressed in the remand below.   


CONCLUSION OF LAW

The criteria for the assignment of a schedular rating in 
excess of 10 percent for the residuals of a sprain of the 
right wrist (major), with disruption of intercarpal ligaments 
and carpal instability, post-neurectomy, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5010, 5215 (2007).      


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the January 
2002 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claim.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.   Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in Dingess v. Nicholson, 19 
Vet. App. 473, 484, 486 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id., at 486.  
This notice must also inform the veteran that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is granted.  Id.   

The January 2002 letter from the RO satisfies these mandates.  
The letter informed the veteran about the type of evidence 
needed to support his service connection claim, namely, proof 
of: (a) an injury in military service or disease that began 
in or was made worse during military service, or an event in 
service causing injury or disease; (b) a current physical or 
mental disability; and (c) a relationship between the current 
disability and an injury, disease or event in service.  This 
letter clearly disclosed VA's duty to obtain certain evidence 
for the veteran, such as medical records, employment records 
and records held by any Federal agency, provided the veteran 
gave consent and supplied enough information to enable their 
attainment. The letter made clear that although VA could 
assist the veteran in obtaining these records, he carried the 
ultimate burden of ensuring that VA received all such 
records.  This letter additionally apprised the veteran that 
VA would schedule a medical examination or obtain a medical 
opinion for him if the RO determined such to be necessary to 
make a decision on the claim.  In the letter, the veteran was 
specifically asked to provide VA with any other supporting 
evidence or information in his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).

The Board notes that the January 2002 letter did not apprise 
the veteran of the information needed to substantiate his 
higher rating challenge, namely, proof that the 10 percent 
assessment for his right wrist did not properly reflect his 
level of disability or that he was entitled to a higher 
rating.  The Court has held, however, in Dunlap v. Nicholson, 
21 Vet. App. 112 (2007), that when VA has granted a service 
connection claim and the veteran thereafter in his notice of 
disagreement challenges the rating assigned, as here, a duty 
to provide VCAA notification as to the higher rating issue 
does not attach because the higher rating challenge does not 
technically constitute a "claim," which would trigger VCAA 
notice duties.  Dunlap, supra, at 117 (holding that "[w]hen 
[the claimant] filed his notice of disagreement after his 
service-connection award, his claim had been more than 
substantiated, and section 5103(a) [notice] was no longer 
required").  Moreover, the January 2002 letter provided the 
veteran with actual knowledge that evidence establishing the 
severity of his disability was required.  In the letter, in 
addition to providing the general notice laid out in 
Pelegrini, supra, the veteran was specifically asked to 
identify all evidence of any post- service treatment for this 
condition.  Thus, he was aware of exactly what information 
and evidence was needed to show a higher rating was 
warranted.

Accordingly, the Board finds that the veteran was effectively 
informed to submit all relevant evidence in his possession, 
and that he received notice of or otherwise had actual 
knowledge of the evidence needed to substantiate his claim, 
the avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly, 19 Vet. App. at 403; 
see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the service connection claim in 
the January 2002 letter, and was provided with notice of the 
type of evidence necessary to establish a rating and 
effective date for the rating in a March 2006 letter.   

The Board also recognizes that, according to Pelegrini, 
supra, proper VCAA notice must "precede an initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  VA did provide most of such 
notice to the veteran prior to the June 2003 RO decision that 
is the subject of this appeal in its January 2002 letter.  
With respect to notice of the two Dingess elements relating 
to effective dates and disability ratings, the Board notes 
that the veteran did not receive this information prior to 
the June 2003 adjudication of his claim.  As to this timing 
deficiency, the Board is cognizant of recent Federal Circuit 
decisions pertaining to prejudicial error.  Specifically, in 
Sanders v. Nicholson, 487 F.3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified 
by the Veterans Court, the burden shifts to VA to demonstrate 
that the error was not prejudicial.  The Federal Circuit 
reversed the earlier holding of the Veterans Court in Sanders 
that an appellant before the Veterans Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide ant pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  (Emphasis 
added.)  See also Simmons v. Nicholson, 487 F.3d 892 (2007).

The Court has held that an error "whether procedural or 
substantive, is prejudicial when [it] affects a substantial 
right so as to injure an interest that the statutory or 
regulatory provision involved was designed to protect such 
that the error affects 'the essential fairness of the 
[adjudication].'" Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006). That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Id. "  [A]n error 
is not prejudicial when [it] did not affect 'the essential 
fairness of the [adjudication],'" and non-prejudicial error 
may be proven by demonstrating "that any defect in notice 
was cured by actual knowledge on the part of the [veteran] 
that certain evidence (i.e., the . . . evidence needed to 
substantiate the claim) was required and that [he] should 
have provided it."  Id., at 121; accord Dalton v. Nicholson, 
21 Vet. App. 23, 30 (2007) (determining that no prejudicial 
error to veteran resulted in defective VCAA notice when the 
veteran, through his counsel, displayed actual knowledge of 
the information and evidence necessary to substantiate his 
claim).  Moreover, the Court has observed that "there could 
be no prejudice if the purpose behind the notice has been 
satisfied . . . that is, affording a claimant a meaningful 
opportunity to participate effectively in the processing of 
[the] claim. . . ."  Mayfield, supra, at 128.

The Board finds that the presumption of prejudice raised by 
the failure to provide timely notice of the Dingess 
requirements is rebutted because the preponderance of the 
evidence is against the claim for an initial schedular rating 
in excess of 10 percent for the service-connected right wrist 
disability, and renders moot any questions as to higher 
evaluations or effective dates.  Such a lack of timely notice 
did not affect or alter the essential fairness of the RO's 
decision.  The Board again notes that the issue of whether an 
extraschedular rating is warranted for the veteran's right 
wrist disability is addressed in the remand appended to this 
decision.  The Board further observes that while the veteran 
does not have the burden of demonstrating prejudice, it is 
pertinent to note that the evidence does not show, nor does 
the veteran contend, that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claim by VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim. 38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive a VA examination in January 2002, which was thorough 
in nature and adequate for rating purposes.  There is no 
indication of ankylosis of the wrist and a 10 percent rating 
is the maximum evaluation allowed for limitation of motion of 
either wrist.  (AS noted above, however, the question of 
whether an extraschedular rating is warranted for this 
disability is addressed in the remand below.)  The Board 
finds that the medical evidence of record is sufficient to 
resolve this appeal, and the VA has no further duty to 
provide an examination or opinion.  38 C.F.R. § 3.326 (2007).

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Factual Background

The veteran's service medical records include a Report of 
Medical Board, dated in October 2000.  In the Medical Board 
report, it was noted that in August 1996, the veteran injured 
his right wrist when a water tight door closed on his right 
hand.  He subsequently developed pain in his right wrist.  In 
November 1996, he had x-rays taken of his right wrist which 
were reported to be normal.  In May 2000, the veteran 
underwent a right wrist scope with AI and PI neurectomy.  
Following the surgery, the veteran continued to have chronic 
right wrist pain which was treated with conservative measures 
without success.  He was diagnosed with right wrist 
scapholunate lunotriquetral carpal instability.  

In January 2002, the veteran underwent a VA examination.  In 
the examination report, the examining physician noted the 
veteran's history of a 1996 right wrist injury when he 
sustained heavy impact from a metal door which closed on the 
wrist and hand area.  The initial evaluations following the 
injury suggested a wrist sprain; no fracture was seen.  The 
veteran was treated with splinting and anti-inflammatory and 
analgesic medications.  He subsequently developed chronic 
pain and in May 2000, he underwent arthroscopic examination 
of the right wrist, and anterior and posterior interosseous 
neurectomy.  The findings reportedly at the time of the 
arthroscopy included a grade III tear of the scapholunate 
ligament and of the lunotriquetral ligament.  A grade I tear 
of the capitate/hamate ligament was also seen.  The veteran 
was noted to have synovitis involving the radial carpal 
joint.  A stepoff was noted in terms of the radial carpal 
joint.  Following the surgery, the veteran continued to have 
pain in his right wrist with loss of motion.  He also had 
weakness of grip, especially when performing activities 
requiring dorsiflexion and palmar flexion.  The examiner 
noted that according to the veteran, his wrist was 
problematic to the point where he had not attempted any 
strenuous work activities since terminating service in 
October 2001.  The veteran stated that he was currently 
attending school.  He indicated that he did not use a brace 
and that he still required narcotic analgesics on an "as 
needed" basis.  The examiner reported that the veteran was 
describing no warmth or discoloration, and no sense of 
crepitus with motions of the wrist in terms of dorsiflexion, 
palmar flexion, as well as radial and ulnar deviation.      

Upon physical examination, in regard to range of motion of 
the right wrist, dorsiflexion was to 60 degrees; palmar 
flexion was to 50 degrees; radial deviation was to 10 
degrees; and ulnar deviation was to 10 degrees.  The veteran 
had 90 degrees of supination bilaterally.  Pronation was 
noted at 75 degrees on the right.  Grip strength was measured 
on three successive tries in the right hand and noted at 38 
pounds/ 62 pounds/ and 60 pounds.  The range of motion of the 
fingers and thumb was full with 85 degrees at the MP 
(metacarpal phalangeal) joints, and 110 at the PIP (proximal 
interphalangeal) joints and 55 degrees at the DIP (distal 
interphalangeal) joins of the right hand.  The sensation in 
the hands was normal in both median and ulnar sensory 
distributions, as well as in the radial distribution.  The 
capillary refill of the fingers and thumb was intact.  The 
veteran had a strong radial pulse.  X-rays of the veteran's 
right wrist were reported to show radial impaction syndrome 
with radial carpal osteoarthritis and intercarpal 
osteoarthritis involving the scaphocapitate and lunocapitate 
joints.  Following the physical examination and a review of 
the x-rays, the examiner diagnosed the veteran with severe 
right wrist sprain with disruption of intercarpal ligaments 
and associated carpal instability with chronic pain; residual 
complaints of pain and loss of motion of the right wrist 
despite surgery.  The examiner noted that the avoiding of 
forceful use of the right wrist for lifting, as well as 
pushing and pulling, was appropriate.  

By a June 2003 rating action, the RO granted service 
connection for the residuals of a sprain of the right wrist, 
with disruption of intercarpal ligaments and carpal 
instability, post-neurectomy.  The RO assigned a 10 percent 
disability rating under Diagnostic Code 5215-5010, effective 
from October 2, 2001, for the veteran's service-connected 
right wrist disability.    

VA Medical Center (VAMC) outpatient treatment records, dated 
from January 2002 to May 2007, show intermittent treatment 
for the veteran's service-connected right wrist disability.  

In September 2004, a hearing was conducted at the RO.  At 
that time, the veteran testified that he had chronic pain in 
his right wrist.  He also stated that he was a student, and 
that due to the pain in his right wrist, he was having 
difficulty writing and typing.  The veteran indicated that 
even though he was right-handed, he was trying to learn to 
write with his left hand.  According to the veteran, the pain 
was just in his wrist and was not affecting his fingers.  He 
reported that he had constant pain and pain with motion.    


III.  Analysis

Disability ratings are determined by the application of VA's 
SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified 
in 38 C.F.R. Part 4 (2007), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2007). Pertinent regulations do not require 
that all cases show all findings specified by the Rating 
Schedule, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of the rating with the impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2007).

As the veteran has taken issue with the initial rating 
assigned following the grant o service connection, separate 
ratings may be assigned for separate periods of time based on 
the facts found-a practice known as "staged" ratings.  See 
Fenderson, 12 Vet. App. at 119, 126-7.  Thus, the Board must 
evaluate the relevant evidence since October 2, 2001.     

The veteran maintains that his current rating is not high 
enough in light of the disability that his right wrist 
causes.  He indicates that he has chronic pain in the right 
wrist and limited range of motion.  In this regard, lay 
statements are considered to be competent evidence when 
describing symptoms of a disease or disability or an event.  
However, symptoms must be viewed in conjunction with the 
objective medical evidence of record.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

In this case, the RO has evaluated the veteran's service- 
connected right wrist disability under Diagnostic Codes 5215-
5010.  

In evaluating upper extremity disability, it is often 
necessary to distinguish the predominant or major upper 
extremity from the minor upper extremity, as such a 
distinction may affect the criteria for a particular level of 
impairment.  38 C.F.R. § 4.69.  In this case, the record 
reveals that the veteran is right-handed.

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  When however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (degenerative arthritis) and 
Diagnostic Code 5010 (traumatic arthritis).

Limitation of motion of the wrist is rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5215.  A 10 percent rating is 
warranted for limitation of motion of the wrist (major or 
minor), such that dorsiflexion is less than 15 degrees or 
palmar flexion is limited in line with the forearm.  That is 
the highest schedular disability rating available under that 
Diagnostic Code.  See 38 C.F.R. § 4.25 (2007).

Higher ratings are available under 38 C.F.R. § 4.71a, 
Diagnostic Code 5214; however, that provision requires the 
presence of ankylosis, a manifestation not present in the 
veteran's case.  Ankylosis is "immobility and consolidation 
of a joint due to disease, injury, surgical procedure."  
Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)).  Because the veteran is able to 
move his right wrist, a rating in excess of 10 percent is not 
warranted for his right wrist disability under Diagnostic 
Code 5214.

Although there are other diagnostic codes that potentially 
relate to impairment of the wrist, after reviewing these 
alternative provisions, the Board can find no basis on which 
to assign an increased rating for the veteran's right wrist 
disability.  For example, there is no evidence of peripheral 
nerve impairment so as to warrant application of one of the 
peripheral nerves in the right upper extremity.  See 38 
C.F.R. § 4.124a, Diagnostic Codes 8510-8516.

The Board has also considered 38 C.F.R. §§ 4.40, 4.45, and 
4.59, addressing the impact of functional loss, weakened 
movement, excess fatigability, incoordination, and pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, as the 
veteran is already in receipt of the maximum rating for his 
right wrist disability based upon limitation of motion (under 
Diagnostic Code 5215), 38 C.F.R. §§ 4.40 and 4.45 (DeLuca 
factors) are not applicable.  See Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to a schedular rating in excess of 10 percent for 
the residuals of a sprain of the right wrist, with disruption 
of intercarpal ligaments and carpal instability, post-
neurectomy.  Because the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine is not 
applicable. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board recognizes the veteran's complaints of pain and 
limitation of motion of the right wrist, and his contention 
that such symptoms prevent him from performing the physical 
acts required by employment.  The question of whether an 
extraschedular rating is warranted for the right wrist is 
addressed in the remand below.    


ORDER

Entitlement to an initial schedular rating in excess of 10 
percent for the residuals of a sprain of the right (major) 
wrist, with disruption of intercarpal ligaments and carpal 
instability, post-neurectomy, is denied.    




REMAND

Although the Board has denied the veteran's claim for an 
initial rating in excess of 10 percent for his service-
connected right wrist disability, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), the Board must 
consider the potential application of various provisions of 
Title 38 of the Code of Federal Regulations, whether or not 
the veteran raised them, including § 3.321(b)(1), which 
governs extraschedular ratings.  In the instant case, the 
Board finds that the evidence of record suggests such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  There has been 
a showing by the veteran that his service-connected right 
wrist disability has caused a marked interference with 
employment.  In the January 2002 VA examination report, the 
veteran stated that he had not attempted to find employment 
because his service-connected right wrist disability 
prevented him from performing the physical acts required by 
employment.  In the September 2004 hearing, the veteran also 
testified that due to the chronic pain in his right wrist, 
his ability to write and type was impaired, which presumably 
interfered with his ability to perform the physical acts 
required by employment.  Under such circumstances, the 
criteria for submission for assignment of an extraschedular 
rating for the veteran's right wrist disability pursuant to 
38 C.F.R. § 3.321(b)(1) are satisfied.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).            

In regard to the veteran's claim for a higher initial rating 
for the residuals of a fracture of the left clavicle, with 
fibromyalgia and myalgia, the Board notes that according to 
the veteran's service medical records, in November 2000, the 
veteran was in an automobile accident and fractured his left 
clavicle.  Following the injury, he developed chronic pain in 
his left shoulder.  In January 2002, the veteran underwent a 
VA examination.  At that time, he stated that he had 
decreased motion and strength in his left shoulder.  Upon 
physical examination of the left shoulder, there was full 
active abduction and forward flexion which measured 180 
degrees in each plane.  The veteran had a full 90 degrees of 
internal and external rotation.  There was no pain with 
simultaneous abduction and external rotation against 
resistance.  Slight prominence was noted at the junction of 
the mid and distal one-thirds of the left clavicle.  There 
was minimal tenderness in that area.  There was also slight 
prominence of the left trapezius muscle mass and some 
tenderness on palpation along the course of that muscle mass 
and along the medial parascapular muscle region.  X-rays of 
the veteran's left clavicle revealed a well-healed fracture 
at the junction of the mid and distal one-thirds.  Following 
the physical examination and a review of the x-rays, the 
examiner diagnosed the veteran with status post fracture at 
junction of mid and distal one-thirds of the left clavicle, 
healed; residual fibromyalgia with myalgia involving the left 
trapezius and parascapular muscle groups.     

In September 2004, a hearing was conducted at the RO.  At 
that time, the veteran testified that because he was learning 
to write with his left hand, the pain in his left shoulder 
had increased.  According to the veteran, due to his left 
shoulder pain, he was unable to do any kind of heavy lifting.  
He reported that the pain was constant and would wake him up 
in the middle of the night.  The veteran indicated that the 
pain radiated to his back.  He noted that he took Tylenol, 
Motrin, and codeine to help relieve the pain.  

In light of the above, given the amount of time that has 
elapsed since the veteran's last VA examination and the 
allegation that the veteran's left clavicle disability has 
worsened since that time, the Board finds it necessary to 
remand the claim so that a more current VA examination may be 
afforded to the veteran to determine the current severity of 
his left clavicle disability.  See 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4); see also, e.g., Caffrey 
v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. 
App. 121 (1991).

Turning next to the veteran's claim for a higher initial 
rating for GERD, the Board notes that the veteran's service 
medical records show intermittent treatment for GERD.  In 
January 2002, the veteran underwent a VA examination.  At 
that time, he stated that he had abdominal pain for 20 days 
per month on an average.  According to the veteran, he did 
not receive any relief with any longstanding medication.  He 
reported that he had occasional nausea.  Following the 
physical examination, the diagnosis was abdominal pain, cause 
undetermined, possible GERD.   In a second VA examination 
also conducted in January 2002, the veteran was diagnosed 
with GERD, uncontrolled on H2 blocker treatment.  He 
underwent an esophagram which was reported to be normal.  

In the September 2004 hearing at the RO, the veteran 
testified that he had abdominal pain at least once or twice a 
week.  He stated that he took Prevacid to relieve the pain.  
The veteran also noted that when he had a flare-up, the pain 
was debilitating and the only thing he could do was to lie 
down for three days.  

In light of the above, given the amount of time that has 
elapsed since the veteran's last VA examination and the 
allegation that the veteran's GERD has worsened since that 
time, the Board finds it necessary to remand the claim so 
that a more current VA examination may be afforded to the 
veteran to determine the current severity of his GERD.  See 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4); 
see also, e.g., Caffrey, 6 Vet. App. at 377; Green, 1 Vet. 
App. at 121.      

With respect to the veteran's claim for secondary service 
connection for hemorrhoids, in the September 2004 hearing at 
the RO, the veteran testified that he currently had 
hemorrhoids which were related to his service-connected GERD.  
The veteran noted that a physician had told him that his 
hemorrhoids were related to his GERD.  While such a 
relationship is not apparent from the record, given the 
veteran's allegation and as the Board must remand the 
veteran's claim for a higher rating for GERD to obtain an 
examination, and that in a September 2002 VA examination, the 
veteran was diagnosed with internal hemorrhoids, the Board is 
of the opinion that a VA examination, as specified in greater 
detail below, should be performed to include obtaining a 
medical opinion on this latter claimed secondary 
relationship.   

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must ensure compliance with 
the provisions of 38 U.S.C.A§§ 5103, 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2007).  
In this regard, the veteran must be 
provided notice of what additional 
information and evidence are still needed 
to substantiate his claims for entitlement 
to service connection for hemorrhoids, 
secondary to service-connected GERD; 
entitlement to an extraschedular rating 
for a right wrist disability under 38 
C.F.R. § 3.321(b)(1); entitlement to an 
initial rating in excess of 10 percent for 
the residuals of a fracture of the left 
clavicle, with fibromyalgia and myalgia; 
and entitlement to an initial rating in 
excess of 10 percent for GERD.  The 
veteran must also be notified of what 
portion of that evidence VA will secure, 
and what portion he himself must submit 
and advised to submit all pertinent 
evidence not already on file that is held 
in his possession.  The veteran must also 
be informed that, if requested, VA will 
assist him in obtaining relevant evidence, 
provided that he furnishes sufficient, 
identifying information and written 
authorization.  The AMC/RO should 
specifically request that the veteran 
provide a statement from the private 
physician that he referred to in his 
September 2004 hearing which addresses the 
question of whether the veteran's 
hemorrhoids are related to his service-
connected GERD.  

Depending on the response received from 
the veteran, any and all assistance due 
him must then be afforded.  

2.  The AMC/RO must also advise the 
veteran that evidence supportive of an 
extra-schedular rating for his right wrist 
disability includes statements from 
current or former supervisors and co-
workers substantiating diminished work 
capacity due to the right wrist 
disability.  

3.  Thereafter, the claim for entitlement 
to an extraschedular rating for the 
residuals of a sprain of the right (major) 
wrist, with disruption of intercarpal 
ligaments and carpal instability, post-
neurectomy, must be referred to the VA 
Director of the Compensation and Pension 
Service for consideration of whether an 
extraschedular rating is warranted under 
the provisions of 38 C.F.R. § 3.321(b)(1).  
Attention is directed to the relevant 
medical evidence, which shows that the 
disability in question, which is rated 10 
percent, is the dominant wrist and in 
addition to a history of ligament tears 
and a neurectomy, the disability is 
manifested by arthritis, disruption of 
intercarpal ligaments, carpal instability 
and limitation of motion, and the veteran 
has credibly stated that his right wrist 
disability significantly interferes with 
his performing the physical acts required 
by employment.  

4.  After any additional evidence has been 
obtained and added to the record, the RO 
must make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examinations:

(A)  An orthopedic examination to 
determine the current severity of his 
service-connected residuals of a fracture 
of the left clavicle.  The claims folder 
and a copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.  All 
necessary special studies or tests are to 
be accomplished, to include x-rays if 
deemed necessary by the examiner.

In regard to the veteran's service- 
connected left clavicle disability, the 
examiner should conduct a thorough 
orthopedic examination of the left 
shoulder.  Specifically, the examiner is 
asked to perform range of motion testing 
on the left shoulder, and to specify 
findings in degrees of flexion (elevation) 
and abduction, and internal and external 
rotation.  All established diagnoses 
pertaining to the left shoulder must be 
fully set forth.  Moreover:

(1)  The examiner must identify any 
limitation of motion to include whether 
motion is limited to the shoulder level, 
midway between the side and shoulder 
level, or to 25 degrees from the side.

(2)  The examiner must note the presence 
or absence of any dislocation of the 
clavicle or scapula, nonunion of the 
clavicle or scapula, with or without loss 
of movement, and/or malunion of the 
clavicle or scapula.  If any of the 
foregoing is present, the degree to which 
the impairment is shown must be fully 
articulated.

(3)  The examiner must opine whether there 
is the presence or absence of objective 
signs of left shoulder pain secondary to 
the old clavicle fracture and whether any 
such pain could significantly limit 
functional ability during flare-ups or 
when the affected part is used repeatedly 
over a period of time.  This determination 
must, if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups.

(4)  The examiner must ascertain whether 
the left shoulder disorder results in 
weakened movement, excess fatigability or 
incoordination, and, if feasible, any 
determination should be expressed in terms 
of the degree of additional range of 
motion loss or favorable or unfavorable 
ankylosis due to any weakened movement, 
excess fatigability or incoordination.

A complete rationale for all opinions 
should be provided. If the examiner is 
unable to render any finding or opinion 
requested, it should be so indicated on 
the record and the reasons therefor should 
be noted.  The factors upon which such 
medical opinion is based should be fully 
set forth for the record. 

(B)  A comprehensive examination of the 
veteran's fibromyalgia and myalgia in the 
left shoulder region.  This examination 
should be conducted by a physician with 
appropriate expertise in the field of pain 
management.  The claims folder and a copy 
of this remand must be made available to 
the examiner for review in conjunction 
with the examination.  All necessary 
special studies or tests are to be 
accomplished.  The examiner must identify 
any objective evidence of 
fibromyalgia/myalgia with widespread 
musculoskeletal pain and tender points, 
with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, 
headache, irritable bowel symptoms, 
depression, anxiety, or Raynaud's-like 
symptoms.  The examiner must report 
whether the veteran's symptoms of 
fibromyalgia/myalgia are objectively 
episodic, with exacerbations often 
precipitated by environmental or emotional 
stress or by overexertion.  Further, the 
examiner must opine whether the veteran's 
fibromyalgia/myalgia symptoms are 
objectively present less than one third of 
the time, more than one-third of the time, 
or whether they are constant, or nearly 
so, and refractory to therapy.  A complete 
written rationale must be provided for any 
opinion offered.

(C ) A gastrointestinal disorder 
examination to determine the nature and 
etiology of any hemorrhoids and to 
determine the severity of the veteran's 
service connected GERD.  The claims folder 
and a copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.  All 
necessary special studies or tests are to 
be accomplished.  

In regard to the veteran's service-
connected GERD, the examiner is asked to 
address whether the veteran's GERD results 
in epigastric distress, specifically, 
dysphagia, pyrosis, or regurgitation; if 
so, whether such symptoms are accompanied 
by substernal or arm or shoulder pain and 
productive of considerable impairment of 
health; whether any such symptoms are 
persistently recurrent. Additionally, 
whether the veteran's GERD results in 
pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia 
or other symptom combinations productive 
of severe impairment of health. 

In regard to the veteran's hemorrhoids, 
after a review of the relevant evidence in 
the claims file and the physical 
examination, the examiner must address the 
following question:

Is it at least as likely as not 
(50 percent or greater 
probability) that any currently 
diagnosed hemorrhoids were caused 
or aggravated by the veteran's 
service-connected GERD?

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of the medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or a finding of aggravation; 
less likely weighs against the claim.  

The examiner is advised that aggravation 
is defined for legal purposes as a chronic 
worsening of the underlying condition 
versus a temporary flare-up of symptoms.   

A rationale should be provided for any 
opinion or conclusion expressed.  If the 
examiner is unable to provide the 
requested opinions without resorting to 
speculation, it should be so stated.  

5.  After completion of the above and any 
other development deemed necessary, the RO 
should review and re-adjudicate the issues 
on appeal.  If any such action does not 
resolve each claim to the veteran's 
satisfaction, the RO must provide the 
veteran and his representative, if any, a 
supplemental statement of the case and an 
appropriate period of time must be allowed 
for response.  Thereafter, the case must 
be returned to this Board for appellate 
review.     

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


